Citation Nr: 0844850	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD, or any 
other psychiatric disorder pursuant to DSM-IV, nor has any 
psychiatric disorder, including PTSD, been related to his 
active service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).   For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, that are manifested to a compensable degree within 
a presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  His 
alleged service stressors must be established by official 
service record or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App.  
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran contends that he has PTSD.  He states that, as a 
door gunner, he had to pick up body bags and wounded 
soldiers, and saw exposed wounds.  As a result, he 
experiences nightmares, flashbacks, anxiety, panic attacks 
and crying spells.  

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of any psychiatric 
disorders.  His October 1991 service separation examination 
found his psychiatric examination to be normal.  On an 
accompanying report of medical history, the veteran denied 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble of any sort.  He reported occasional trouble 
falling asleep, but did not have that problem at the time of 
the examination.

An October 1994 VA treatment note states that the veteran had 
a possible PTSD and anxiety disorder.  The veteran was 
referred for a psychiatric evaluation.  Upon referral, the 
veteran was diagnosed with an adjustment reaction with mixed 
depression and anxiety.

In a September 2003 private medical report, the primary 
physician diagnosed the veteran with anxiety and PTSD, but 
did not opine as to the causes of the veteran's disability.  
The private physician did not provide an opinion or 
explanation of his diagnosis. 

VA treatment records as well as private treatment records 
show that the veteran received treatment for his psychiatric 
symptoms from February 2001 to August 2006.  VA treatment 
records show that the veteran denied any psychiatric 
symptoms, stating that occasionally he had some anxiety, but 
did not feel depressed.  The records provide no psychiatric 
diagnosis.  
 
In July 2004, the veteran underwent a VA examination for 
PTSD.  After reviewing the veteran's claim's file, the 
examiner found no evidence for an Axis I diagnosis of any 
psychiatric disorder.  However, the examiner provided an Axis 
II diagnosis of antisocial personality disorder.

The Board finds that service connection for a psychiatric 
disorder, to include PTSD, is not warranted.  The evidence 
does not show that a diagnosis of PTSD pursuant to DSM-IV is 
warranted.  Furthermore, the evidence does not show that any 
PTSD diagnosed is related to corroborated inservice 
stressors.  In addition, the evidence does not show that any 
diagnosed psychiatric disorder was incurred in or aggravated 
by service, manifested to a compensable degree within one 
year following separation from service, or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.

The Board is inclined to place less probative value on the 
various VA medical records that note possible PTSD and the 
private treatment records that recite a diagnosis of PTSD.  
The Board finds that the opinions are not supported by 
adequate rationale or explanation, as no explanation was 
given as to any link between the PTSD diagnosis and the lack 
of any verified in-service stressors.  If the examiner does 
not provide a rationale for the opinion, this weighs against 
the probative value of the opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  In this 
case, private physician did not provide an opinion or 
explanation of the diagnosis of PTSD or attribute the PTSD to 
any corroborated inservice.  Because the private physician's 
opinion is not based on the DSM-IV criteria as required by 
the VA regulations, his diagnosis is not probative.  In 
addition, although an assessment of "possible PTSD" is noted, 
that finding does not establish a diagnosis of PTSD.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992) (physician opinion 
stating "may or may not" held to be speculative); Obert v. 
Brown, 5 Vet. App. 30 (1993) (physician's statement that the 
veteran may have had symptoms implies "may or may not" and 
was deemed speculative); Bloom v. West, 12 Vet. App. 185 
(1999) (physician's opinion the veteran's time as a prisoner 
of war "could have" precipitated the development of a lung 
condition was purely speculative); Bostain v. West, 11 Vet. 
App. 124 (1998) (physician's opinion that an unspecified 
preexisting service-related condition "may have" contributed 
to veteran's death was too speculative to be new and material 
evidence).  Therefore, the Board finds the finding of 
"possible PTSD" does not support a finding that the veteran 
has PTSD.  Thus, the Board finds that the evidence does not 
support a finding that there is a diagnosis of PTSD pursuant 
to DSM-IV.  38 C.F.R. § 3.304(f) (2008).

The Board assigns greater weight to the July 2004 VA 
examination.  In placing greater weight on the July 2004 
opinion, the Board notes that the veteran's entire file was 
reviewed in detail, a comprehensive psychiatric examination 
was performed, and an adequate rationale was provided.  That 
examination found that an Axis I mental disorder diagnosis 
pursuant to DSM-IV was not warranted and diagnosed the 
veteran with a personality disorder  The Board accordingly 
finds the July 2004 VA medical opinion to be the most 
probative as to whether the veteran has a current confirmed 
PTSD diagnosis because the examiner at the May 2007 
examination based the opinion on a thorough review of the 
evidence in the veteran's file and records and sufficient 
rationale in addition to a detailed medical examination.  
Having evaluated the evidence the Board finds that the July 
2004 examiner's opinion that a diagnosis of PTSD was not 
warranted is the most persuasive evidence.

With regard to the veteran's claim for service connection for 
PTSD, the first requirement for any service connection claim 
is evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Board finds that the preponderance 
of the evidence is against a finding that the veteran has 
PTSD.  Therefore, the claim for service connection for PTSD 
must be denied.  Specifically, the veteran's service medical 
records reflect no diagnosis of PTSD, and the preponderance 
of the post-service evidence tends to indicate that a 
diagnosis of PTSD pursuant to DSM-IV is not warranted.  A 
July 2004 VA examination found that the veteran did not meet 
the DSM-IV criteria for PTSD.  While there is competent 
medical evidence of record that shows a diagnosis of PTSD, 
the Board finds that the weight of the evidence demonstrates 
that the veteran does not warrant a DSM-IV diagnosis of PTSD.  
Thus, as the Board finds that the weight of the evidence is 
against a current diagnosis of PTSD pursuant to DSM-IV, 
service connection for PTSD must be denied.

Even if the diagnosis of PTSD were found to be warranted by 
the weight of the evidence, the Board notes that the veteran 
has not provided any alleged stressors as the precursor for 
that diagnosis with sufficient specificity that they can be 
verified by consulting the service records.  The Board 
acknowledges that the veteran is claiming PTSD based on his 
experiences during service and has stated that he handled 
dead and wounded and served as a door gunner.  However, none 
of those allegations contain sufficient specificity for 
verification.  Thus, even if the veteran had a PTSD 
diagnosis, his alleged stressors are unverified, and the 
diagnosis of PTSD would not be based on any verified in-
service stressor.  Because no PTSD has been currently 
diagnosed in this case, the Board finds that service 
connection for PTSD is not warranted.  

With regard to whether the veteran is entitled to service 
connection for other psychiatric disorders, the Board finds 
that he is not.  There is no evidence of record that 
demonstrates that any psychiatric problems that would be 
considered a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
service, and thus service connection on a presumptive basis 
is not warranted.

The first post-service clinical evidence of any psychiatric 
symptoms is not seen until October 1994, approximately three 
years after the veteran's separation from service.  In view 
of the post-service period without treatment for the 
disorder, there is no evidence of a continuity of treatment, 
which weighs against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). In addition, no diagnosed mental 
disorder is shown to have been incurred in or aggravated by 
service, to be a psychosis manifested to a compensable degree 
within one year following separation from service, or to be 
due to or the result of any disease or injury incurred in or 
aggravated by service.

While the veteran has been diagnosed with anxiety disorder 
and adjustment disorder, the evidence of record does not show 
that those disorders manifested in service, within one year 
following separation from service, or are due to any service-
connected disability.

Furthermore, to the extent that the veteran may be claiming 
service connection for a personality disorder, personality 
disorders are not considered disabilities for which service 
connection can be granted.  38 C.F.R. § 3.303(c) (2008).  
Therefore, that claim also fails.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed.  
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and any current 
psychiatric disorders.  The July 2004 examiner found no 
psychiatric disorders and the Board finds that examination to 
be the most probative and persuasive evidence of record.  In 
addition, a psychiatric disorder was not diagnosed within one 
year of separation, so presumptive service connection for an 
acquired psychiatric disorder, to include PTSD, is not 
warranted.  

The Board has considered the veteran's claim that he has PTSD 
or a psychiatric disorder related to his service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what 
they experienced.  Layno v. Brown, 6 Vet.  App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v.  Brown, 10 Vet. 
App. 67 (1997).  

The Board finds that the competent evidence of record does 
not demonstrate that the veteran has any acquired psychiatric 
disorder, to include PTSD, that was incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in October 2003 and March 
2006; a rating decision in September 2004; and a statement of 
the case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Thus, VA has satisfied its duty to 
notify and satisfied that duty prior to the issuance of the 
October 2005 statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also made all efforts to obtain a medical 
examination in relation to these claims.  However ,an 
examination was not required because no event or injury in 
service is shown by the evidence of record.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.                  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


